 
EXHIBIT 10.13
 
Agreement
 
This Agreement is entered into as of this 1st day of July, 2002, between
Parametric Technology Corporation, a Massachusetts corporation (the “Company”),
and James E. Heppelmann (“Heppelmann”).
 
WHEREAS, Heppelmann is the Executive Vice President, Software Products and Chief
Technology Officer; and
 
WHEREAS, to provide incentive for Heppelmann to maintain employment with the
Company, the Company desires to make the following arrangements with Heppelmann
concerning his termination of employment.
 
NOW, THEREFORE, the Company and Heppelmann hereby agree as follows:
 
1.    Termination Notice.    The Company agrees that it may not terminate the
employment of Heppelmann unless (i) such termination is for Cause (as defined
below) or (ii) the Company has delivered to Heppelmann a written notice of such
termination (the “Termination Notice”) at least six months in advance of the
termination date. The duties of Heppelmann during the period from the date of
delivery of a Termination Notice until the termination of his employment shall
be as determined by the Board of Directors or the Chief Executive Officer.
 
2.    Salary.    During the period from the date of delivery of the Termination
Notice (the “Notice Date”) until the earlier of (i) the date six months after
the Notice Date or (ii) the date Heppelmann commences employment with another
company or organization, the Company shall pay to Heppelmann a salary that is
equal, on an annualized basis, to the highest annual salary (excluding any
bonuses) in effect with respect to Heppelmann during the six-month period
immediately preceding the Termination Notice.
 
3.    Stock Options and Other Equity Awards.    Effective upon a Change in
Control (as defined below) of the Company; (i) all outstanding Options and Stock
Appreciation Rights (SARs) granted under any Stock Plan (as defined below) held
by Heppelmann shall immediately become exercisable in full, (ii) all
restrictions applicable to Restricted Stock held by Heppelmann under any Stock
Plan shall immediately lapse, and (iii) all other criteria for vesting of any
award granted under any Stock Plan and held by Heppelmann shall be deemed to
have been met, notwithstanding any vesting schedule or other provisions to the
contrary in the agreements evidencing such Options, SARs, Restricted Stock or
other award. The Company and Heppelmann hereby agree that such agreements are
hereby and will be deemed amended to give effect to this provision.



1



--------------------------------------------------------------------------------

 
4.    Definitions.
 
(a)    A termination by the Company of Heppelmann’s employment for “Cause” shall
mean termination (i) for Heppelmann’s willful and continued failure to
substantially perform his duties to the Company (other than any such failure
resulting from Heppelmann’s incapacity due to physical or mental illness),
provided that (a) the Company has delivered a written demand for substantial
performance to Heppelmann specifically identifying the manner in which the
Company believes that Heppelmann has not substantially performed his duties, and
(b) Heppelmann has not cured such failure within 30 days after such demand, (ii)
for willful conduct by Heppelmann which is demonstrably and materially injurious
to the Company, or (iii) for Heppelmann’s willful violation of any material
provision of any confidentiality, nondisclosure, assignment of invention,
noncompetition or similar agreement entered into by Heppelmann in connection
with his employment by the Company. For purposes of this paragraph, no act or
failure to act on Heppelmann’s part shall be deemed “willful” unless done or
omitted to be done by Heppelmann not in good faith and without reasonable belief
that his action or omission was in the best interests of the Company.
 
(b)    A “Change in Control” of the Company shall mean the occurrence of any of
the following events: (i) any “person”, as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (other than the Company, any trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or any corporation owned directly
or indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock in the Company) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities (other than
as a result of acquisitions of such securities from the Company); (ii)
individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any person becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the directors of the
Company) shall be, for purposes of this Agreement,



2



--------------------------------------------------------------------------------

considered to be a member of the Incumbent Board; (iii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as defined above) acquires more than
20% of the combined voting power of the Company’s then outstanding securities;
or (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company.
 
(c) A “Stock Plan” of the Company shall mean any stock option or equity
compensation plan of the Company in effect at any time, including without
limitation the 1987 Incentive Stock Option Plan, the 1997 Incentive Stock Option
Plan 1997, the 1997 Non-statutory Stock Option Plan and the 2000 Equity
Incentive Plan.
 
5.    Term.    This Agreement shall continue in effect until February 28, 2003,
unless extended by the mutual written consent of the Company and Heppelmann.
 
6.    Successors.
 
(a) This Agreement is personal to Heppelmann and without the prior written
consent of the Company shall not be assignable by Heppelmann otherwise than by
will or the laws of descent and distribution.
 
(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
 
(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company as defined above and any successor
to its business and/or assets as aforesaid which assumes and agrees to perform
this Agreement.
 
7.    Miscellaneous.



3



--------------------------------------------------------------------------------

 
(a) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without reference to principles of
conflict of laws.
 
(b) This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.
 
(c) All notices and other communications hereunder shall be in writing and shall
be delivered by hand delivery, by a reputable overnight courier service, or by
registered or certified mail, return receipt requested, postage prepaid, in each
case addressed as follows:
 
If to the Company:
Parametric Technology Corporation
128 Technology Drive
Waltham, MA 02453
Attention: Senior Vice President—General Counsel
 
If to Heppelmann:
James E. Heppelmann
2 Ridge Road
Framingham, MA 01710
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Any notice or communication shall be deemed to
be delivered upon the date of hand delivery, one day following delivery to such
overnight courier service, or three days following mailing by registered or
certified mail.
 
EXECUTED as of the date first written above.
 
 
PARAMETRIC TECHNOLOGY CORPORATION
By:
 
/s/    C. RICHARD HARRISON        

--------------------------------------------------------------------------------

   
C. Richard Harrison
   
President and Chief Executive Officer

 

     
/s/    JAMES E. HEPPELMANN        

--------------------------------------------------------------------------------

   
James E. Heppelmann



4